Citation Nr: 0517197	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for residuals of a gunshot wound (GSW) and 
fracture of the left humerus, involving Muscle Group (MG) V.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of GSW of the left (minor) 
arm.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for residual shrapnel scars of the chest 
and abdomen with retained foreign bodies, involving MG XIX.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1942 to August 
1945.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from July 2000 and January 2001 
decisions by the RO which denied increased ratings for the 
three disabilities now at issue on appeal.  The Board 
remanded the appeal to the RO for additional development in 
December 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The residuals of a GSW and fracture of the left (minor) 
humerus, involving MG V, is assigned the maximum schedular 
rating and is not shown to cause any functional limitation 
beyond that contemplated for severe muscle damage.  

3.  The residuals of the GSW to the left (minor) arm include 
pain and limitation of motion, without any functional 
limitation due to pain or during flare-ups.  

4.  The shrapnel scars of the chest and abdomen with retained 
foreign bodies, involving MG XIX are not deep or cause any 
limitation of motion, and do not exceed an area of 144 square 
inches (929 sq. cm) or greater.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a GSW and fracture of the left (minor) 
humerus, involving Muscle Group (MG) V have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.56, 4.73, 
Part 4, Diagnostic Code 5305 (2004).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a GSW of the left (minor) arm are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5213 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for residual shrapnel scars of the chest and abdomen with 
retained foreign bodies, involving MG XIX are not met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.41, 4.56, 
4.73, Part 4, Diagnostic Code 5319 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in May 2000.  The Board 
concludes that information and discussions as contained in 
the two July 2000 rating decisions and the January 2001 
rating decision, the September 2000 and February 2002 
statements of the case, the November 2001 and March 2005 
supplemental statements of the case (SSOC), the December 2003 
Board remand, and in letters sent to the veteran in January 
and March 2004, have provided him with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him of his responsibility to submit 
evidence which showed that his residual GSW disabilities had 
worsened or had increased in severity; of what evidence was 
necessary to substantiate the claim for increased ratings; 
why the current evidence was insufficient to award the 
benefits sought, and suggested that he submit any evidence in 
his possession.  The veteran was also scheduled for a 
personal hearing at the RO but failed to report.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to the claim, he does 
not dispute any of the material facts pertaining to the 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  While the Court did not specify 
how the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The service medical records showed that the veteran sustained 
a through-and-through gunshot wound to the left arm in August 
1944.  The bullet entered posterior-laterally and exited 
medial and posteriorly, fracturing the humerus in the 
supracondylar region (initially described as incomplete 
comminuted, but changed to compound fracture after orthopedic 
evaluation).  Upon exiting, the bullet struck the butt of his 
rifle and shattered causing superficial wounds to the lower 
anterior thoracic and abdominal walls, without penetration 
into the abdominal cavity.  The entrance and exit wounds were 
1-cm. in diameter.  X-ray studies showed multiple fragments 
in the anterior chest and abdomen (left hypochondrium), but 
none in the abdominal cavity.  There was no evidence of 
pneumo peritoneum.  The veteran was initially treated at a 
field station, and transferred to a hospital ship and 
returned Stateside for additional treatment.  He required 
additional surgery in October 1944 after developing a large 
hematoma in the left arm, and underwent excision of scar 
tissue in January 1945 for contraction of muscle tissue in 
the left elbow.  The veteran made satisfactory convalescence 
following the multiple surgeries and received therapy and 
convalescence.  A Medical Board Evaluation Report in June 
1945 indicated that the veteran's left arm was functionally 
useful albeit with incomplete supination, and recognized the 
disability to be commensurate with ankylosis of the left 
elbow to the extent that he could not perform the 
requirements of military service.  

By rating action in August 1945, service connection was 
established, and a 50 percent evaluation assigned, for 
residuals of GSW and fracture of the left humerus with pain 
and limitation of motion of the elbow, and multiple healed 
scars on the chest and abdomen.  

VA medical examination in May 1946, revealed double 5 by 41/2 
inch scars on the anterior left elbow which were not adherent 
or tender.  Elbow flexion was nearly complete with elbow 
extension to 45 degrees beyond the right angle.  Supination 
and pronation were nearly complete though definitely 
(slightly) impaired.  Grip strength in the left hand was 
weakened.  There were multiple scars on the left side of the 
abdomen extending from the nipple to the umbilicus.  The 
upper most scar was about 2 inches in length and the lowest 
scar was about 1-inch in diameter.  The remaining scars 
ranged in size from 1 cm to 1/2-inch with some discoloration of 
scars due to retained powder and foreign bodies.  The 
abdominal scars were not adherent and symptomatic.  The 
diagnoses included residuals of GSW to the left elbow causing 
compound comminuted fracture of the supracondylar of the left 
humerus with restricted motion at the elbow from nearly 
complete flexion to extension of 45 degrees beyond the right 
angle, and slightly restricted pronation and supination; easy 
fatigability of the left arm with aching in wet weather, 
weakened grip strength, healed scars and symptomatic lesions, 
and multiple superficial and symptomatic chest and abdominal 
scars.  

A private medical report in September 1946 showed free range 
of motion in the left shoulder, limitation of flexion of 5 
degrees with 35 degrees of extension at the elbow, and 
incomplete supination to about 10 degrees.  There were 
multiple scars about the left elbow with fixation of an 
operative scar on the humerus and partial loss of biceps 
muscle with bulging of remaining muscles above the scar.  
There were approximately a dozen scars on the lower left 
chest and upper left abdomen with lead visible in some of the 
scars and large particles palpable beneath the skin.  The 
veteran reported decreased sensation in the left hand and 
discoloration of skin in cold weather.  

By rating action in September 1946, the RO assigned a 30 
percent evaluation for scar residuals of a GSW and fracture 
of the left humerus with limitation of motion, involving 
Muscle Group (MG) II, and a 10 percent evaluation for 
multiple scars on the chest and abdomen with retained foreign 
bodies involving MG XIX.  The combined rating was 40 percent.  

Following VA examination in November 1967, which showed 
marked limitation of pronation in the left elbow, the RO 
assigned a separate 20 percent evaluation for residuals of 
GSW to the left arm with limitation of pronation, effective 
from October 9, 1967; the date of receipt of a claim for 
increase.  38 C.F.R. § 3.400(o)(1).  The current evaluations 
for all three disabilities continued in effect when the 
veteran sought an increased rating in May 2000.  

On VA joint examination in June 2000, the veteran complained 
of continuous pain in the left elbow, slight numbness in the 
arm, and difficulty sleeping because of left arm discomfort.  
Weather had little affect on his left arm.  The veteran 
retired from working at age 62, and reported losing very few 
days due to his left arm disability.  On examination, there 
was no swelling, instability, or locking.  There was 20 
degrees of valgus deformity in the elbow, two 9-cm medial 
scars over the elbow and proximal forearm, a 4-cm scar over 
the dorsum of the left elbow, and pain on palpation of the 
radial humeral area of the head.  Tinel's sign was positive 
at the ulnar aspect, but there was no evidence of sensory 
deficit of either upper extremity.  Handgrip on the left was 
3/5.  There was 35 degrees of flexion contracture of the 
elbow, with flexion to 115 degrees, extension to -35 degree, 
supination to 15 degrees, and pronation to 70 degrees.  There 
was negative Allen's testing in the left hand.  Adduction of 
the first metacarpal was to the point where there was a 6 cm 
distance between the flexion crease of the interphalangeal 
joint of the thumb and the palmar crease of the ring finger.  
He could abduct to the point where the was 30 degrees 
abduction between the first and second metacarpal.  There was 
some tenderness on palpation of the first carpometacarpal 
joint.  Range of motion of the metacarpalphalangeal joint of 
the fingers was to 90 degrees with full extension.  X-ray 
studies showed degenerative changes in the elbow with 
ossification along the distal humerus, possibly related to 
the prior trauma, and at the insertion of the triceps tendon.  
The diagnoses included residuals of GSW to the left upper 
extremity involving the proximal forearm and elbow with 
degenerative joint disease of the left elbow, particularly 
the radial humeral area and a tardive ulnar palsy at the 
ulnar nerve at the elbow.  The examiner commented that the 
examination was conducted during a period of quiescent 
symptoms.  He stated that during flare-ups, which the veteran 
reported occurred almost never, the physical findings could 
be significantly altered, but that he could not quantify the 
extent of additional range of motion loss.  

On VA scar examination in September 2000, the veteran 
reported that his GSW residuals had gotten worse over the 
past two years.  He denied any increase in symptoms during 
inclimate weather, but said that sometimes he was awakened at 
night because of discomfort in the left arm.  He reported 
increased fatigability and a decrease in his activities 
because of pain.  On examination, there were approximately 
seven scars around the left elbow and arm, ranging between 1 
to 5 cms, mostly hypopigmented, linear, and narrow.  There 
was a 16 cm scar on the inner aspect of the elbow with a 
branching aspect of about 4 cm in length.  The scars were 
hypopigmented and had associated retraction with deformity of 
the overlying tissue.  There was a separate 4-cm scar near 
the larger scar, and a 1.5 by 1.5 cm scar at the crux of the 
elbow.  There was numbness over a large aspect of the volar 
surface of the left upper extremity and deformity of the left 
biceps muscle with decreased grip strength.  There were two 
large, numb, hypopigmented scars along the left buttock and 
high flank measuring about 5 by .5-cm and 5 by 1-cm.  There 
were visible pieces of shrapnel scattered along the same area 
with multiple other smaller punctuate hypopigmented scars and 
patch numbness around the area.  The diagnosis was status 
post GSW to the left upper extremity and thorax with residual 
symptoms and findings as described above.  

On VA joint, muscle, neurological examination in August 2004, 
there was obvious deformity of the biceps due to rupture of 
the tendon at the elbow and retraction, proximally.  There 
was a well-healed, inverted Y-shaped scar over the 
antecubital space extending into the forearm measuring 17-cm 
at the longest part and 9-cm at the shortest leg of the scar.  
There was 15 degrees of valgus deformity of the elbow, with 
flexion to 120 of possible 135 degrees, and extension to -50 
degrees (normal 0 degrees).  Pronation was to 60 degrees and 
supination to 10 degrees with normal being 90 degrees in each 
direction.  There was minimal discomfort on palpation of the 
left wrist with diminished sensation over the ulnar 
distribution of the left forearm and hand.  Strength at the 
wrist was 4/5 on flexion, extension, and radial and ulnar 
deviation.  Wrist flexion was 20 of 80 degrees; extension 30 
of 70 degrees; radial deviation 0 of 20 degrees, and ulnar 
deviation was 20 of 45 degrees.  Adduction and abduction 
strength was 3/5, with flexor digitorum profundus and 
sublimes to the ring finger and little fingers on the left of 
3/5.  The median-nerve-supplied profundus and sublimes to the 
index and long fingers was 5/5.  Grip strength was 3/5, and 
Phalen and Tinel's sign were negative at the wrist.  
Repetitive flexion and extension activity testing for pain, 
weakness, and fatigability showed no change in range of 
motion or pain pattern.  The diagnoses included status post 
rupture of the left biceps brachii, advanced degenerative 
joint disease of the left elbow with a tardy ulnar palsy 
secondary to the valgus deformity of the elbow, and 
degenerative joint disease of the left, first carpometacarpal 
joint.  

On VA scar examination in March 2005, the examiner indicated 
that he had reviewed the claims file and included a detailed 
description of the veteran's medical history.  There was a 
3.5-cm scar and a 5.5-cm by 5-mm horizontal scar below the 
left nipple.  The scars were shinny, almost totally 
imperceptible and were the same color as the surrounding 
skin.  They were not indented, and there was no scaling, 
keloid formation, erythema, or puckering.  There was a 2 1/2-
cm, slightly diagonal scar below that which was 6.5 by 1-cm 
at the widest point.  It was flat and paler than the 
surrounding tissue and was not tender or fixed with no keloid 
formation.  There was a pinpoint spot of erythema 
approximately in the center of the scar.  Below that, by 
about 2.5-cm, there was a very small 1-cm by 3-mm nontender, 
flat, fixed scar without scaling or keloid formation.  One cm 
below that was a 1-cm by 3-mm scar.  At 12.5 cm below the 
nipple on the left side in the lower rib cage, there was a 6-
cm by 5-mm horizontal, nontender, nonfixed, flat scar that 
was slightly lighter than the surrounding tissue.  Below that 
and medial to the left ribcage in the left upper quadrant of 
the abdomen there were multiple, very faint, slightly shinny 
scars ranging from 3-mm to 1.5-cm of ill defined shapes.  
They were the same color as the surrounding tissue, 
nontender, nonfixed, flat, and very superficial, without 
erythema or scaliness.  In the same area, there were 
approximately seven little darkened spots of very superficial 
shrapnel without swelling or erythema.  They were pinpoint in 
size and there appeared to be no damage to the abdominal or 
chest muscles.  There was no defect in the abdominal or chest 
muscles or any limitation of motion with movement and flexion 
of the head and twisting of the abdomen, and no limitation of 
motion in the left arm from the chest and abdominal scars.  
The diagnoses included superficial scars on the left chest 
and upper abdomen with no residual pain or limitation of 
motion and no damage to the underlying muscles, and retained 
shrapnel, superficial, skin of the left upper abdominal area.  

VA treatment records associated with the claims file during 
the pendency of the appeal show that the veteran was seen on 
numerous occasions for various maladies from 1999 to 2004.  
The clinical finding pertaining to the disabilities at issue 
on appeal were not significantly different from those noted 
on the VA examinations described above and will not be 
repeated.  

Law & Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  In this case, the medical evidence of 
record clearly reflects that the veteran is right-handed.  
Thus, the rating for his left arm disability is based on the 
criteria for evaluating disabilities of the dominant 
extremity.  Additionally, the record does not show that his 
injury involved more than one muscle group, thus combining 
and elevating evaluations would not yield a severe rating.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2004).  


§4.56 Evaluation of muscle disabilities. 
(a)  An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal. 
(b)  A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each 
group of muscles damaged. 
(c)  For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. 
(d)  Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as 
slight, moderate, moderately severe or severe as follows: 
(1) Slight disability of muscles. 
(i) Type of injury.  Simple wound of muscle without 
debridement or infection. 
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. 
(iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle tissue. 
(2) Moderate disability of muscles.  
(i) Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection. 
(ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
(iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound 
side.  
(3) Moderately severe disability of muscles.  
(i) Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. 
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements. 
(iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  
(4) Severe disability of muscles.  
(i) Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  
(ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  
(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following 
are also signs of severe muscle disability: 
(A)  X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile. 
(B)  Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle. 
(C)  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests. 
(D)  Visible or measurable atrophy. 
(E)  Adaptive contraction of an opposing group of muscles. 
(F)  Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle. 
(G)  Induration or atrophy of an entire muscle following 
simple piercing by a projectile. (Authority: 38 U.S.C. 1155)  
38 C.F.R. § 4.56 (2004)

GSW & Left Humerus Fracture, MG V

The veteran's GSW with fracture of the left humerus is rated 
under DC 5305, for injury to MG V, which relates to damage of 
the flexor muscles of the elbow, consisting of the biceps, 
brachialis, and brachioradialis, and perform the function of 
supination and flexion of the elbow.  38 C.F.R. § 4.73, DC 
5305.  

The currently assigned 30 percent evaluation is the maximum 
schedular rating possible for severe injury to MG V involving 
the nondominant extremity.  The findings from the several VA 
examinations during the pendency of this appeal show that he 
has diminished strength and limitation of motion in the left 
upper extremity with complaints of pain and discomfort.  
However, there was no evidence of atrophy, impairment of 
coordination, or uncertainty of movement found on any of the 
VA examinations.  Furthermore, the veteran is assigned a 
separate evaluation for the limitation of motion of the left 
arm.  Accordingly, the Board finds that a rating in excess of 
30 percent for the residuals of the GSW to the left arm, 
involving MG V is not warranted.  

Residual GSW Left Arm

The residuals of GSW to the left arm is currently assigned a 
20 percent evaluation for limitation of motion under DC 5213, 
which provides as follows:  

5213
Supination and pronation, impairment of:
Major
Minor

Loss of (bone fusion):

  The hand fixed in supination or 
hyperpronation
40
30

  The hand fixed in full pronation
30
20

  The hand fixed near the middle of the 
arc or moderate pronation 
20
20

Limitation of pronation:

  Motion lost beyond middle of arc
30
20

  Motion lost beyond last quarter of 
arc, the hand does not approach full 
pronation
20
20

Limitation of supination:

  To 30º or less
10
10
Note: In all the forearm and wrist injuries, codes 5205 
through 5213, multiple impaired finger movements due to 
tendon tie-up, muscle or nerve injury, are to be separately 
rated and combined not to exceed rating for loss of use of 
hand.
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2004).  

Other potentially applicable Diagnostic Codes include the 
following:  

5206
Forearm, limitation of flexion of:
Major
Minor

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2004).  

5207
Forearm, limitation of extension of:
Major
Minor

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2004).  

5209
Elbow, other impairment of Flail 
joint
Major
 60
Minor 
50

Joint fracture, with marked cubitus 
varus or cubitus valgus deformity or 
with ununited fracture of head of 
radius
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5209 (2004).  

5210
Radius and ulna, nonunion of, with 
flail false joint
Major 
50
Minor 
40
38 C.F.R. § 4.71a, Diagnostic Code 5210 (2004).  

5211
Ulna, impairment of:
Major
Minor

Nonunion in upper half, with false 
movement:
 
 

With loss of bone substance (1 inch 
(2 5 cms.) or more) and marked 
deformity
40
30

Without loss of bone substance or 
deformity
30
20

Nonunion in lower half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2004).  

5212
Radius, impairment of:
Major
Minor

Nonunion in lower half, with false 
movement:
 
 

With loss of bone substance (1 inch 
(2.5 cms.) or more) and marked 
deformity
40
30

Without loss of bone substance or 
deformity
30
20

Nonunion in upper half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5212 (2004).  

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. § 4.71, Plate 
I (2004) (below).  

 

The VA examinations conducted during the pendency of the 
appeal showed that the veteran had flexion of the left elbow 
to a minimum of 115 degrees with extension between -35 and -
50 degrees.  Thus, an evaluation in excess of 20 percent is 
not warranted under DC 5206 or DC 5207.  Similarly, there is 
no evidence of flail joint or nonunion of the radius or ulna 
with false joint or false movement.  Thus, a higher 
evaluation under DCs 5209, 5210, 5211, or 5212 is not 
possible.  In fact, the clinical findings from the VA 
examinations during the pendency of this appeal have failed 
to demonstrate limitation of motion in the left arm or elbow 
of such severity as to warrant a rating of more than 10 
percent.  However, the current evidence showed some 
diminished sensation in the ulnar distribution of the left 
forearm and hand, manifested by numbness and pain.  The 
extent of sensory deficit was not shown to be more than mild 
and warrants no more than a 10 percent under DC 8516 for 
impairment of the ulnar nerve.  VA Regulations provide that 
the 10 percent rating must be combined with the evaluation 
assigned under DC 5213 (See Note to DC 5213).  Thus, the 
Board finds that the schedular 20 percent evaluation 
currently assigned for limitation of motion of the left arm 
is entirely appropriate.  

Finally, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In this case, while the veteran complained of chronic pain in 
left elbow, there was no objective evidence of any functional 
loss on recent VA examinations.  Furthermore, the question of 
functional loss under DeLuca was specifically addressed by 
the examiner in August 2004, at which time he stated that 
there was no functional loss in the left arm due to pain, 
weakness, or fatigability after repetitive movement.  
Accordingly, a higher evaluation for functional impairment is 
not warranted.  

GSW Scars, MG XIX

The veteran's gunshot wound with damage to Muscle Group XIX 
has been evaluated under DC 5319, which provides as follows:  



5319
Group XIX.
Rating

Function: Support and compression of abdominal wall and 
lower thorax; flexion and lateral motions of spine; 
synergists in strong downward movements of arm (1). 
 
Muscles of the abdominal wall: 
1.	Rectus abdominis; 
2.	external oblique; 
3.	internal oblique; 
4.	transversalis; 
5.	quadratus lumborum. 

    Severe
50

    Moderately Severe
30

    Moderate
10

    Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5319 (2004).

Here, the evidentiary record shows that the veteran has no 
actual or function impairment of MG XIX.  The service medical 
records and the findings from the several VA examinations 
during the pendency of the appeal have shown no limitation of 
motion or functional impairment in the chest or abdomen due 
to the shell fragment scars.  The current findings showed 
only superficial, well-healed scars without pain, tenderness, 
or any damage to the underlying muscles.  Although the 
Diagnostic Code used to rate the multiple shrapnel wounds 
corresponds to muscle injury, the 10 percent evaluation 
assigned was for the residual scars with retained foreign 
bodies.  The service medical records showed that the shell 
fragments did not penetrate the abdominal or chest walls and 
were logged in the soft tissue, and the current findings do 
not show any significant changes in the scars.  

At this point the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  See VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria and determined that a higher rating for the multiple 
scars was not warranted under either.  The veteran and his 
representative were provided both sets of criteria and were 
given an opportunity to respond.  Accordingly, the veteran 
will not be prejudiced by the Board's review of this issue as 
due process requirements have been met.  VAOPGCPREC 11-97 at 
3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Pursuant to VAOPGCPREC 7-2003, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
normally applies, absent Congressional intent to the 
contrary.   

7803
Scars, superficial, poorly nourished, with 
repeated ulceration
10
7804
Scars, superficial, tender and painful on 
objective demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
7805
Scars, other.

Rate on limitation of function of part affected.
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (Prior 
to August 30, 2002).

As discussed above, the scars on the chest and abdomen have 
never caused any actual or functional limitation of motion.  
Thus, a higher rating under the old DC 7805 is not 
applicable.  

For an evaluation in excess of 10 percent under the revised 
rating criteria for scars, the evidence would have to show 
the following:  

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004)

7802
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited 
motion:
Rating
 
Area or areas of 144 square inches (929 sq. 
cm.) or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2004)

Under the revised regulations, the scars are not shown to be 
deep or cause any limitation of motion (DC 7801), or 
encompass an area in excess of 144 square inches (929 sq. 
cm.) or greater (DC 7802).  In the absence of greater 
severity of the multiple abdominal and chest scars, the 10 
evaluation currently assigned is entirely appropriate and 
fully comports with the applicable schedular criteria.  The 
Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code 
associated with scars and their residual effects.  See 38 
C.F.R. § 4.118 (effective prior to and from August 30, 2002).  


ORDER

An increased evaluation for residuals of a GSW and fracture 
of the left (minor) humerus, involving Muscle Group (MG) V, 
is denied.  

An increased evaluation for residuals of a GSW to the left 
arm is denied.  

An increased evaluation for residual shrapnel scars of the 
chest and abdomen with retained foreign bodies, involving MG 
XIX is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


